CONFESSION OF ERROR

LAGOA, J.
Appellant, Moshe Mazine (“Mazine”), appeals an order denying his Motion to Quash Service by Publication and directing Mazine to file a response to Appellee Branch Banking and Trust Company’s complaint. Based on Appellee’s proper confession of error, we reverse the trial court’s order denying Mazine’s Motion to Quash Service by Publication.
While Appellee submits that adequate evidence was presented to the trial court to establish that Mazine was avoiding service and service by publication would be permitted pursuant to section 49.041(3)(c),. Florida Statutes (2013), Appellee concedes that the trial court’s order was incorrectly predicated on a sworn statement made pursuant to section 49.041(3)(a), i.e., that Mazine’s residence was “[u]nknown to the affiant.” Accordingly, we reverse the trial court’s order and remand for further proceedings.
REVERSED AND REMANDED.